Reese, C. J.'
There seems to be some misapprehension as to the holding in the opinion in this case, and that we failed to meet the full contention of appellees as to the right to redeem under section 6549, Rev. St. 1913, which provides: “No person shall be permitted to question the title acquired by a treasurer’s deed without first showing * * * that all taxes due upon the property had been paid by such person,” etc. — and complaint is made that this provision of the statute was not referred to in the opinion. The clause is not referred to because it was the opinion of the writer that it was wholly unimportant so far as this case is concerned. The contention was that plaintiff should have paid the taxes, which he offered later to pay, before bringing suit. We sought to show that there were no unpaid taxes “due” at the time the suit was commenced, and therefore the clause referred to was not believed to have any place in *843the case. It is said by some of my associates that the holding of the opinion may be construed to be that no suit could be commenced if all taxes due were not paid. Such is not the holding, nor do we think that question arises in this case; but, lest there be a misconception of the rule to be applied, we are of the opinion that it makes no difference whether at the time of the commencement of the suit the taxes due are paid or not. The “showing” of taxes paid is at the trial, and if all taxes are paid before or during the trial, or before final judgment, that is enough. The “showing” is made by the evidence, and not by the pleadings alone.
Rehearing denied.